DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 01 March 2019 has been entered in full.  Claims 1-25 are cancelled.  Claims 26-45 are added.
Claims 26-45 are under consideration in the instant application.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 26-41, drawn to a method of identifying human otic progenitor cells in a mixed population of cells comprising determining if a cell has at least two surface markers selected from SSEA1, GD3, TRA-2-49, SSEA4, GD2 and CD141.

Group II, claim(s) 42, drawn to a method of producing a population of human otic progenitor cells, the method comprising differentiating non-otic progenitor cells into human otic progenitor cells, whereby some non-otic progenitor cells may remain in the population to form a mixed population of cells; and enriching the human otic progenitor cells from the mixed population of cells.

Group III, claim(s) 43-45, drawn to a kit comprising at least two different binding members, wherein the binding members are arranged to bind to different cell markers selected from SSEA1, GD3, TRA-2-49, SSEA4, GD2 and CD141.


2.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of at least two different binding members, wherein the binding members are arranged to bind to different cell markers selected from SSEA1, GD3, TRA-2-49, SSEA4, GD2 and CD141, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Millipore FlowCollect Human iPS Cell Characterization Kit Product Instructions, Catalog No. FCSC100107, December 2012, (https://www.google.com/url?esrc=s&q=&rct=j&sa=U&url=https://www.emdmillipore.com/Web-US-Site/en_CA/-/USD/ShowDocument-File%3FProductSKU%3DMM_NF-FCSC100107%26DocumentId%3D201306.15035.ProNet%26DocumentType%3DUG%26Language%3DEN%26Country%3DNF%26Origin%3DPDP&ved=2ahUKEwjAxabEra32AhVpgXIEHScLAYAQFnoECAUQAg&usg=AOvVaw0tT43WuRaAVHXr9dX2Zuby) .  The Millipore Product Instructions teach a kit comprising anti-SSEA4 and anti-SSEA1 antibodies (see top of labeled page 3).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
04 March 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647